Exhibit 10

 

AMENDMENT TO 401(k) PLAN

 

Morgan Stanley & Co. Incorporated hereby amends the Morgan Stanley 401(k) Plan,
as amended (“401(k) Plan”), effective as of the dates set forth below, as
follows:

 

  1. Effective January 1, 2004, Section 2 of the Plan shall be amended by
deleting therefrom the definition of the term “Qualified Plan Transfer
Contributions.”

 

  2. Effective January 1, 2004, Section 8 of the Plan shall be clarified to read
as follows:

 

“SECTION 8. INVESTMENT AND VALUATION OF THE TRUST FUND

 

“(a) The Trust Agreement. The Company shall enter into a Trust Agreement which
shall contain such provisions as shall render it impossible for any part of the
corpus of the trust or income therefrom to be at any time used for, or diverted
to, purposes other than for the exclusive benefit of Participants or as provided
in Section 18. Any or all rights or benefits accruing to any person under the
Plan with respect to any contributions deposited under the Trust Agreement shall
be subject to all the terms and provisions of the Trust Agreement.

 

“(b) Investment of the Trust Fund.

 

“(i) All of the assets of the Trust Fund shall be invested in the Investment
Funds as described below. The Investment Funds shall consist of the Morgan
Stanley Stock Fund and such other investment options as shall be designated by
the Investment Committee from time to time. The Investment Funds designated
hereunder may include, but are not limited to, registered investment companies
for which the Company or an affiliate of the Company acts as investment adviser,
administrator or transfer agent. The Investment Committee may, from time to
time, establish additional Investment Funds, liquidate, remove or close
Investment Funds, limit the amounts or contributions that may be made to an
Investment Fund, change the permissible investments of or investment guidelines
applicable to an Investment Fund or reopen an Investment Fund to new investments
by Participants.

 

“(ii) The Morgan Stanley Stock Fund shall be invested and reinvested exclusively
in Morgan Stanley Stock, except that pending investments in Morgan Stanley
Stock, amounts held in the Morgan Stanley Stock Fund may be invested and
reinvested temporarily in interest-bearing short-term investments, including
(without limitation) savings accounts, certificates of



--------------------------------------------------------------------------------

deposit, money market instruments, United States treasury bills and such group
annuity contracts, insurance company pooled separate accounts, bank common or
collective trust funds, mutual funds and other pooled investment funds as the
Trustee deems suitable for temporary investments of the Morgan Stanley Stock
Fund. The Morgan Stanley Stock Fund shall consist of all Morgan Stanley Stock
Fund investments held by the Trustee and all cash held by the Trustee which is
derived from dividends, interest or other income from Morgan Stanley Stock Fund
investments, from Qualified Non-elective and Qualified Matching Contributions,
from any Pre-Tax, Firm and Rollover Contributions and any ESOP Diversification
Transfers directed by the Participants to be invested in the Morgan Stanley
Stock Fund, and from the proceeds of the sale or redemption of Morgan Stanley
Stock Fund investments. Any cash held by the Trustee shall be invested as
provided in this Section 8(b)(ii). The Morgan Stanley Stock Fund may be
liquidated, removed or closed as an Investment Fund only by amendment to the
Plan adopted in accordance with Section 19(a).

 

“(iii) Pending investment and reinvestment or pending payments as provided
herein, the Trustee may invest temporarily all or any part of the Trust Fund
comprising any one or more of the Investment Funds, in securities or other
property of a fixed-income nature, including but not limited to commercial paper
and notes of finance companies, or part interest therein, or in obligations
issued or guaranteed as to interest and principal by the United States
Government or any instrumentality or agency thereof, excluding the notes or
other securities of any Participating Company under the Plan.

 

“(iv) The Trustee may invest and reinvest all or any part of the Trust Fund
comprising any one or more of the Investment Funds through the medium of any one
or more common, collective or commingled trust funds maintained by it or by an
investment manager (as defined in ERISA section 3(38)) appointed by the
Investment Committee for the purpose, each of which is invested principally in
property of the kind authorized for that Investment Fund, and each of which is
qualified under the provisions of Code section 401(a) and exempt under the
provisions of Code section 501(a) and during such period of time as an
investment through any such medium exists, the declaration of trust of such
trust fund shall constitute a part of the Trust Agreement.

 

“(v) All interest, dividends, other income and cash received from the sale or
exchange of securities or other property of each Investment Fund shall be
reinvested in that Investment Fund.

 

“(vi) The Trustee shall transfer money between Investment Funds in accordance
with the direction of the Investment Committee or its delegate, subject to the
provisions of Section 8(d).

 

2



--------------------------------------------------------------------------------

“(vii) The Trustee may retain in cash and keep unproductive of income such
amount of the Trust Fund, or of any Investment Fund, as it deems advisable. The
Trustee shall not be required to pay interest on such cash balances or on cash
pending investment or disbursement.

 

“(viii) The Trustee is specifically authorized to permit assets of the Trust
Fund to be held outside the United States in accordance with Labor Department
Regulation § 2550.404b-1.

 

“(c) Valuation of the Trust Fund. As of the Valuation Date and as of any other
date determined by the Plan Administrator, the Trust Fund shall be valued on the
basis of current market or fair value as determined by the Trustee in accordance
with the provisions of the Trust Agreement, or in the case of the Stable Value
Fund, to the extent determined appropriate by the Trustee, at book value.

 

“(d) Investment Option Elections.

 

“(i) Each Participant may elect to invest contributions made by or on behalf of
such Participant, in whole percentage increments, in one or more of the
Investment Funds available from time to time, provided that any Qualified
Non-elective or Qualified Matching Contributions made on behalf of a Participant
shall be invested in the Morgan Stanley Stock Fund, subject to the Participant’s
right to transfer investments pursuant to Section 8(d)(ii). A Participant’s
election pursuant to this Section 8(d)(i) shall remain in effect and shall apply
to all contributions made by or on behalf of such Participant (other than any
Qualified Non-elective or Qualified Matching Contributions) unless and until a
new election is filed. An election or change of election pursuant to this
Section 8(d)(i) shall be subject to such process, conditions or limitations as
the Plan Administrator shall determine. To the extent the Participant does not
make an election pursuant to this Section 8(d)(i), contributions made by or on
behalf of such Participant (other than any Qualified Non-elective or Qualified
Matching Contributions) shall be invested in a money market or similar fund as
determined by the Plan Administrator from time to time.

 

“(ii) Each Participant shall have the right to elect that as of any Valuation
Date all or any whole percentage of his interest in any Investment Fund shall be
liquidated and the proceeds thereof transferred to any other Investment Fund,
subject to such conditions or limitations as the Investment Committee or Plan
Administrator shall determine (in accordance with Section 8(d)(iv) or (v) or
otherwise), and further subject to any restrictions (including any redemption
fees) imposed by the issuer, underwriter or distributor of such Investment
Funds. The Plan Administrator is specifically authorized to impose transfer
restrictions or redemption fees, and to enforce transfer restrictions or
redemption fees of the Investment Fund, where the Plan

 

3



--------------------------------------------------------------------------------

Administrator determines such restrictions or fees to be in the interests of
Participants and Beneficiaries or required by law. Assets shall be transferred
from the Participant’s Accounts in the order determined by the Plan
Administrator or Investment Committee.

 

“(iii) (1) Effective June 25, 2002, any portion of the Account of a Participant,
including any portion attributable to an ESOP Diversification Transfer, that is
invested in the Morgan Stanley Stock Fund, automatically or pursuant to such
Participant’s direction, shall, in accordance with procedures established by the
Plan Administrator, on or about the Tuesday preceding each record date for
dividends on Morgan Stanley Stock, be transferred to the ESOP and allocated to
an account established for such person under the ESOP (the “Transferred
Subaccount”). Subject to Section 8(d)(iii)(2), on and after the date on which an
amount is transferred to the ESOP, a Participant shall have no right to benefits
under this Plan with respect to the amount so transferred, and all rights with
respect to such amount shall be enforceable only against the ESOP.

 

“(2) A Participant shall be entitled to direct that all or a portion of his or
her Transferred Subaccount under the ESOP be invested in any Investment Fund
available under this Plan in the manner provided in Section 8(d)(ii). If a
Participant makes such a direction with respect to his or her Transferred
Subaccount, in accordance with such rules and procedures as the Plan
Administrator may determine, the amounts subject to such direction shall be
transferred back to this Plan from the ESOP, allocated to the appropriate
Account of the Participant under this Plan, and invested as so directed.

 

“(iv) The Plan Administrator may require Participants to complete such process
as may be established by the Plan Administrator before any election under this
Section 8(d) may take effect. The Plan Administrator shall adopt such rules,
restrictions and procedures as it deems advisable with respect to all matters
relating to the election and use of the Investment Funds. The Plan Administrator
shall have the right, without prior notice to any Participant, to suspend
transfers between and among Investment Funds, to delay effecting transfers
between and among Investment Funds or to limit the frequency or amount of
transfers between and among Investment Funds, if the Plan Administrator
determines that such action is necessary or advisable, including without
limitation: (1) in light of unusual market conditions, (2) in response to
technical or mechanical problems with the Plan’s record keeping or
administrative systems, (3) in connection with any suspension of normal trading
activity on the New York Stock Exchange or other applicable exchange or
automated trading system or (4) in connection with any restrictions on trading
that are contained in Morgan Stanley’s Code of Conduct or Code of Ethics, or
that are imposed by the issuer, underwriter or distributor of an Investment
Fund, from time to time.

 

4



--------------------------------------------------------------------------------

“(v) Notwithstanding anything in this Section 8(d) or any other provision of the
Plan to the contrary, any election by a Participant involving an acquisition or
disposition of an interest in any Investment Fund shall be subject to such
conditions and restrictions as the Plan Administrator determines to be necessary
or advisable to ensure compliance with all applicable securities laws and Morgan
Stanley’s policies regarding the trading of investments by employees. Without
limiting the generality of the foregoing, (1) the Plan Administrator may from
time to time prescribe rules of uniform application to those Participants
subject to Section 16 of the Securities Exchange Act of 1934, as amended, to
ensure compliance with the conditions for exemption in Rule 16b-3 under such
Section, and (2) except as the Plan Administrator may otherwise provide in its
sole discretion, in accordance with Section 8(d)(iv) no transaction in any
Investment Fund may be effected at the direction of a Participant or Beneficiary
unless such Participant or Beneficiary would be permitted, under Morgan
Stanley’s policies regarding trading of investments by employees, to effect such
transaction on his or her account other than under the Plan.

 

“(e) Voting and Tendering of Morgan Stanley Stock. The provisions of Section
8.01, 8.02 and 8.03 of the ESOP with respect to the voting and tender of
allocated shares of Morgan Stanley Stock and the responsibilities of the Trustee
shall also apply under this Plan.

 

“(f) Investment Committee.

 

“(i) The management of the Investment Funds shall be placed in the Investment
Committee. The members of the Committee shall be appointed from time to time by,
and shall serve during the pleasure of, the Board of Directors. The Investment
Committee shall consist of no fewer than three persons, each of whom shall be an
Employee and/or an Advisory Director of the Company or a member of the
Affiliated Group.

 

“(1) The Investment Committee shall be a “Named Fiduciary” with respect to the
Plan, as such term is defined in ERISA section 402(a).

 

“(2) Each person who has Fiduciary Responsibilities with respect to the Plan
shall be bonded if and as required by ERISA.

 

“(ii) A majority of the members of the Investment Committee at the time in
office shall constitute a quorum for the transaction of its business. All
resolutions or other actions taken by the Investment Committee at any meeting
shall be by the vote of a majority of those present at any such meeting.

 

5



--------------------------------------------------------------------------------

“(iii) (1) The members of the Investment Committee shall elect one of their
number as Chairman and shall elect a Secretary who may, but need not, be a
member of the Investment Committee; may appoint from their number such
subcommittees with such powers as the Investment Committee shall determine; may
authorize one or more of their number or any agent to take any action or to
execute or deliver any instructions on behalf of the Investment Committee; and
may employ such counsel and agents, and obtain such clerical services, as the
Investment Committee may require in carrying out the provisions of the Plan.

 

“(2) The Fiduciary Responsibilities of the Investment Committee may be allocated
among its members or delegated to persons who are not members of the Investment
Committee as the Investment Committee in its sole discretion shall decide. Upon
an allocation or delegation of Fiduciary Responsibilities, the person or persons
to whom such Fiduciary Responsibilities are allocated or delegated shall be
solely responsible for the performance of such Fiduciary Responsibilities, and
the members of the Investment Committee to whom such Fiduciary Responsibilities
have not been allocated shall not in any respect be responsible for the
performance of such Fiduciary Responsibilities, except as provided by law. The
Investment Committee shall perform its allocation and delegation functions in
the same manner as it performs all of its other Fiduciary Responsibilities
pursuant to Section 8(f)(iii)(3) below.

 

“(3) The Investment Committee shall perform only its Fiduciary Responsibilities
as provided in the Plan except those Fiduciary Responsibilities which are
delegated pursuant to Section 8(f)(iii)(2) above, if any, and except those
Fiduciary Responsibilities which are to be performed by the Trustee pursuant to
the Trust Agreement.

 

“(iv) To the fullest extent permitted by law, the Company will indemnify and
save harmless each member of the Investment Committee and each other person to
whom Fiduciary Responsibilities are delegated under Section 8 against any cost
or expense (including attorneys’ fees) or liability (including any sum paid in
settlement of the claim with the approval of the member’s employer) arising out
of any act or omission to act as a member of the Investment Committee or as
delegate, except in the case of willful misconduct or lack of good faith. This
Section 8(f)(iv) shall not supersede any separate agreement or contract between
the Company or the Plan and any person to whom Fiduciary Responsibilities are
delegated.

 

“(v) Any action required or permitted to be taken at any meeting of the
Investment Committee may be taken without a meeting if a written consent thereto
is signed by all members of the Investment Committee and such written consent is
filed with the records of the proceedings of the Investment Committee.

 

6



--------------------------------------------------------------------------------

“(vi) Members of the Investment Committee may participate in a meeting of the
Investment Committee by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting pursuant to this Section shall
constitute presence in person at such meeting.”

 

  3. Effective July 1, 2004, Appendix B of the Plan shall be amended by adding
Barra, Inc. to the list of participating employers and by inserting the
following at the end thereof:

 

“Barra, Inc. With respect to any individual who becomes an Employee in
connection with the acquisition by the Company or an affiliate pursuant to an
Agreement and Plan of Merger among Barra, Inc., Morgan Stanley and Morgan
Stanley Risk Holdings, Inc. on or after June 3, 2004 and who was, immediately
prior to becoming an Employee, an employee of Barra, Inc. or an affiliate, the
term “Period of Service” shall include such individual’s service up to five
years with Barra, Inc. for purposes of determining (i) such Employee’s
eligibility for participation and membership in the Plan pursuant to Section 3
of the Plan and (ii) the vested percentage of such Employee’s Plan Benefit
pursuant to Section 10 of the Plan. An Hour of Service as defined in Section
4(a) of the Plan shall include each hour for which a former employee of Barra,
Inc. was paid, or entitled to payment, for the performance of services for
Barra, Inc.”

 

  4. Effective July 1, 2004, Section 5(a) of Supplement B to the Plan shall be
amended to read as follows:

 

“(a) Employee Contributions. Each Puerto Rico Participant who is an Eligible IIG
Employee may make Pre-Tax Contributions to the Plan for any year equal to any
whole percentage from 1% to 10% of the Puerto Rico Participant’s Earnings for
such year; a Puerto Rico Participant who is an Eligible IIG Employee and who is
not a Puerto Rico Highly Compensated Employee may make After-Tax Contributions
to the Plan for any year equal to any whole percentage from 1% to 7% of the
Puerto Rico Participant’s Earnings for such year regardless of whether the
Participant is making any Pre-Tax Contributions; the Committee may at any time
and from time to time limit the amount of Pre-Tax Contributions allowed to be
made by some or all Eligible IIG Employees to ensure compliance with applicable
nondiscrimination or other rules, provided, however, that in no event shall any
such limitation restrict employees that are not Puerto Rico Highly Compensated
Employees to any greater extent than similarly situated individuals that are
Puerto Rico Highly Compensated Employees.”

 

* * * * * * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf this 29th day of June, 2004.

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/ KAREN JAMESLEY

--------------------------------------------------------------------------------

 

8